Exhibit 10.1

FIRST AMENDMENT TO

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This First Amendment to Amended and Restated Employment Agreement (this
“Amendment”) is made and entered into as of February 20, 2018 by and between
Cinemark Holdings, Inc., a Delaware corporation (the “Company”), and Mark Zoradi
(“Executive”).

PRELIMINARY STATEMENTS

A.    The Company and Executive are parties to that certain Amended and Restated
Employment Agreement made and entered into as of February 19, 2016, by and
between the Company and Executive (the “Agreement”). Capitalized terms not
otherwise defined herein have the meanings ascribed to such terms in the
Agreement.

B.    The Company and Executive have agreed to amend the Agreement as
hereinafter set forth.

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the above premises and other good and
valuable consideration, receipt of which is hereby acknowledged, the Company and
Executive agree as follows:

 

  1. Section 2 of the Agreement is hereby deleted in its entirety and replaced
with the following:

“2. The term of Executive’s employment under this Agreement (the “Term”) shall
commence on the Effective Date and shall continue until December 31, 2019. Any
references in this Agreement to the “balance of Term” shall mean the period of
time remaining until the end of the Term.”

 

  2. Except as expressly amended hereby, the Agreement shall remain in full
force and effect in accordance with its terms.

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized representative and Executive has executed this Amendment,
effective as of the date first above written.

 

COMPANY:     EXECUTIVE: CINEMARK HOLDINGS, INC.     Mark Zoradi By:   /s/
Michael Cavalier     By:   /s/ Mark Zoradi Name: Michael Cavalier       Title:
Executive Vice President – General Secretary      